Mr. Justice Walker delivered the opinion of the Court: Appellant brought an action against appellee to recover a penalty for violating an ordinance of the city. The ordinance claimed to have been violated is this: “Sec. 2. It shall be unlawful for any person or persons, within the city of Chicago, to sell, expose for sale, or deliver milk from any wagon, cart or other vehicle, unless he or they shall first have obtained a license to carry on such business. The mayor is hereby authorized to issue a license for such purpose to any person applying to him in writing for the same. Such application shall specify the number of wagons or other vehicles intended to be employed in the sale or delivery of milk, and the applicant shall pay into the city treasury, as a license fee, the sum of $5 per annum for each and every such wagon or other vehicle. The number of vehicles authorized by any license to be so employed may be enlarged upon a further written application to the mayor, and the payment of the above named sum of $5 for every such additional vehicle.” Another section of the ordinance imposed a penalty for a violation of the second section, and provided for its recovery. The case was tried on an appeal to the Criminal Court of Cook county, 'on this agreed statement of facts: That the defendant was a milk dealer in the city of Chicago, and continued to follow his business in said city after April 1, 1880, prior to the issuing of summons for violation of said ordinance, without paying $5 for each wagon used by him in said business ; that he had no license after April 1, 1880, to follow his vocation of' milk dealer; that he had, during that time, after April 1, 1880, employed several wagons in delivering milk to his customers at their houses or places of business, in small quantities, in the regular course of such business of delivering milk from said wagons, and selling the ,same to regular customers and others; that the city of Chicago was incorporated under act of 1872,' for incorporation of cities and villages, etc., and which was adopted by the city May 3, 1875. On these facts the Criminal Court found in favor of defendant, and against the city. An appeal was prosecuted to the Appellate Court, where, on a trial, the judgment was affirmed, and the case comes to this court by appeal on a certificate of that court, and a reversal is urged. It is insisted in favor of affirmance, that the ordinance is void for want of power to adopt it. It is on the other hand claimed, that there is ample power to maintain it under either of two provisions of the charter: first, under the police powSr, as found in the 66th and 68th subdivisions of section 62 of the city charter; and, second, under the 41st subdivision of the same section, which confers power “to license, tax, regulate, suppress and prohibit hawkers, peddlers, pawn brokers, keepers of ordinaries, * * * and to revoke such license at pleasure. ” In the view we take of the ease, we deem it unnecessary to determine whether the ordinance may be sustained under the police power conferred by the charter. We are of opinion that the power is conferred by the 41st subdivision of section 62. If appellee was a peddler, or engaged in the occupation of .a peddler, then the power was ample, and the ordinance must be sustained. The term “peddler,” is defined by high authority to be one who deals in small or petty things, and this coincides with the popular meaning of the word, and we must conclude, as required by the canons of interpretation, that such is the sense in which it is employed in the charter. The term “peddler” is used in the charter in its general and unrestricted sense, and fully embraces persons engaged in going through the city from house to house, and selling milk in small quantities to different persons; nor can it matter that appellee had regular customers to whom he daily sold his milk. Being one of the kinds of peddlers embraced in the 41st subdivision of the 62d section, and it being within the undoubted power of the General Assembly to confer the power to license, the city had ample power to adopt the ordinance requiring appellee to obtain and pay for a license to ply his business, and failing to do so, he became liable to the penalty, and the Appellate Court erred in affirming the judgment of the Criminal Court. The judgment of the Appellate Court is reversed, and the cause remanded. Judgment reversed.